DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9 are objected to because of the following informalities, and should begin with:
“[[A]] The gas-measuring system in accordance with claim…”

Claim 4 is objected to because of the following informalities, and should be:
“…the second digitization module outputting a corresponding second digital sensor signal to the network…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatzmann et al. (U.S. Patent 5,832,411).

Regarding claims 1 and 10, Schatzmann discloses (Figs. 1-5) a gas-measuring system (col. 3, lines 1-5; col. 4, lines 36-38) for measuring and outputting at least a gas concentration of a gas to be tested (col. 4, lines 4-8), the gas-measuring system comprising:
a gas sensor 18 (col. 3, line 52) configured to output measured raw data via a raw data signal (col. 3, lines 57-59);
a digitization module 34 (col. 5, lines 59-62) arranged in an area adjacent to the gas sensor 18 (as shown in Fig. 1) and configured to receive the raw data signal of the gas sensor 18 (col. 5, lines 59-62), to process the raw data signal (col. 5, lines 59-62) and to output a corresponding digital sensor signal via a wireless module 38 to a network (col. 5, lines 63-67), wherein the digital sensor signal comprises the processed raw data signal (col. 5, lines 59-62) and sensor identification information (i.e. position/location data, which creates the map: col. 4, lines 8-11 and 28-33), and the sensor identification information is configured to make possible an assignment between the processed raw data signal and the corresponding gas sensor (i.e. creates a map: col. 4, lines 8-11 and 28-33);
an analysis unit 14 (col. 3, lines 52-53) configured to read the digital sensor signal from the network (col. 6, lines 37-38), to determine the gas concentration of the gas to be tested based on the measured raw data indicated by the digital sensor signal (col. 4, lines 4-8) and to output a corresponding digital concentration signal to the network (col. 4, lines 8-11 and 28-33), wherein the digital concentration signal comprises the determined gas concentration and localization information (i.e. the map: col. 4, lines 8-11 and 28-33), and the localization information is configured to make possible an assignment between a determined gas concentration and a location of the corresponding gas sensor (col. 4, lines 8-11 and 28-33); and
an output unit 48 (col. 6, line 39) configured to read the digital concentration signal from the network and to provide a corresponding output perceptible for a user of the output unit (i.e. displays the map: col. 6, lines 39-42 and 49-51), wherein the perceptible output indicates the determined gas concentration and the localization information (col. 6, lines 39-42 and 49-51).
The apparatus of Schatzmann, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 10.

Regarding claim 2, Schatzmann discloses (Figs. 1-5) the digitization module 34 is further configured to receive environmental data (from sensor 20: col. 3, lines 60-63; col. 5, lines 59-63), to assign the environmental data to the digital raw data signal and to output same via the digital sensor signal to the network (col. 5, lines 59-67);
the environmental data pertain to an environment of the at least one gas sensor (col. 3, lines 60-63); and
the analysis unit is further configured to determine the gas concentration of the gas to be tested on the basis of the measured raw data and of the received environmental data (col. 6, lines 1-6).

Regarding claim 3, Schatzmann discloses (Figs. 1-5) the environmental data indicate at least one of a currently measured temperature (col. 3, lines 60-63), a currently measured ambient pressure (col. 3, lines 60-63), and a currently measured air humidity (col. 3, lines 60-63).

Regarding claim 4, Schatzmann discloses (Figs. 1-5) the gas sensor is a first gas sensor (as shown in Fig. 1) and further comprising a second gas sensor arranged in an area surrounding the first gas sensor (as shown in Fig. 1);
the digitization module 34 is a first digitization module and further comprising a second digitization module 34 (in the second sensor unit: as shown in Fig. 1, col. 5, lines 53-57), the first digitization module 34 outputting the digital sensor signal as a corresponding first digital sensor signal (col. 5, lines 59-63) and the second digitization module 34 outputting a corresponding second digital sensor signal to the network (col. 5, lines 59-67; Fig. 1);
the first digitization module 34 and the second digitization module 34 are assigned to the first and second gas sensors (as shown in Fig. 1); and
the at least one analysis unit 14 is configured to compare the digital sensor signals received from the network with one another (col. 6, lines 37-55; col. 9, lines 47-61).

Regarding claim 6, Schatzmann discloses (Figs. 1-5) the analysis unit is configured to determine the localization information on the basis of the sensor identification information (i.e. the local profiles are used to create the map: col. 4, lines 4-11; col. 6, lines 39-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of Kim (U.S. Pub. 2019/0195845).

Regarding claims 5 and 9, Schatzmann is applied as above, but does not disclose the analysis unit is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another and to provide, based on this comparison, additional sensor failure information, which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations; and a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical.
Kim discloses the analysis unit 120 [0116] is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another (environment data from sensors: [0116]) and to provide, based on this comparison, additional sensor failure information (whether or not the data is valid: [0017]-[0120]), which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations (i.e. the data are the same: [0120]); and a comparison unit 120 configured to receive the at least two digital concentration signals [0116], to compare the respective determined gas concentrations with one another and to provide additional analysis failure information (whether or not the data is valid: [0017]-[0120]), which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical (i.e. the data are the same: [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that the analysis unit is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another and to provide, based on this comparison, additional sensor failure information, which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations; and a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical, as taught by Kim.
Such a modification would determine if a failure occurred in the sensor array (Kim: [0012]).	


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of Niemeyer et al. (U.S. Pub. 2013/0038470).

Regarding claim 7, Schatzmann is applied as above, but does not disclose the digitization module comprises a first wireless module and a second wireless module and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard to the network and to output the digital sensor signal via the second wireless module corresponding to a second wireless standard to the network; and the first wireless standard is different from the second wireless standard.
Niemeyer discloses the digitization module comprises a first wireless module (one board with a first wireless module: [0036]) and a second wireless module (another board with a different wireless module: [0037]) and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard [0036] to the network and to output the digital sensor signal via the second wireless module [0037] corresponding to a second wireless standard to the network [0036]-[0037]; and the first wireless standard is different from the second wireless standard [0036]-[0037].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that the digitization module comprises a first wireless module and a second wireless module and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard to the network and to output the digital sensor signal via the second wireless module corresponding to a second wireless standard to the network; and the first wireless standard is different from the second wireless standard, as taught by Niemeyer.
Such a modification would increase the redundancy of the sensor system (Niemeyer: [0037]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of DiCanni (U.S. Pub. 2019/0179037).

Regarding claim 8, Schatzmann is applied as above, but does not disclose another analysis unit, to provide at least two analysis units that are configured to read each digital sensor signal from the network, to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network, wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal.
DiCanni discloses (Figs. 1) another analysis unit (i.e. multiple client devices, including desktops: [0031]), to provide at least two analysis units that are configured to read each digital sensor signal from the network (as shown in Fig. 1; [0029]-[0031]), to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network (per the monitoring unit 14 of Schatzmann), wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal ([0004], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that another analysis unit, to provide at least two analysis units that are configured to read each digital sensor signal from the network, to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network, wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal, as taught by DiCanni.
Such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852